OPINION.
TRUssell:
The issue presented has been decided by the Board in the Appeal of Norwich & Worcester Railroad Co., 2 B. T. A. 215, and Concord & Portsmouth Railroad v. Commissioner, 8 B. T. A. 505. Following those decisions, petitioner’s taxes for the years 1921, 1922, and 1923 should be recomputed by including in income for each year the amount of the tax due and paid in that year by the lessee on petitioner’s income of the next preceding year.

Judgment will he entered on 15 days’ notice, pursuant to Rule 50.

Considered by Littleton, Smith, and Love.